Citation Nr: 1507024	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-16 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1987 to June 1987 and from August 1992 to January 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

A January 2013 rating decision granted a temporary total rating based on surgical or other treatment necessitating convalescence, effective June 23, 2014.  As higher ratings for the lumbar spine disability are assignable for periods before and after the date of the assignment of the temporary total rating, the claim for a higher initial rating for a lumbar spine disability remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the Veteran's claim for an increased evaluation for the lumbar spine disability remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's lumbar spine disability is manifested by pain, degenerative arthritis, and degenerative disc disease with limitation of flexion.  The evidence does not show ankylosis, nor incapacitating episodes having a total duration of at least six weeks during a 12 month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated January 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2014).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2014).  

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2014). 

Associated objective neurologic abnormalities are to be rated separately.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a , Plate V (2014).  The normal combined normal range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014). 

Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014).  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2014). 

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2014).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

A March 2009 rating decision increased the rating for the lumbar spine disability to 40 percent disabling, effective November 14, 2008, under Diagnostic Code 5243.  A May 2010 rating decision continued the 40 percent rating for the lumbar spine disability under Diagnostic Code 5242-5243.  The Veteran appeals that decision.

A January 2009 VA examination shows the Veteran complained of missing more than 10 days of work because of back pain.  He reported constant pain with a weak and stiff back.  He reported pain that radiated through his left side from the buttock to the foot.  He reported some incontinence.  There was no bowel incontinence.  It was noted that his urinary symptoms were because of prostate enlargement medication.  He reported difficulty bending forward to put on socks and shoes.  Physical examination revealed a slightly tilted to the left side and bent forward walk.  It was noted that he could not sit during the questioning and stood and changed posture frequently.  Palpation of the spine revealed muscle spasm and tenderness.  Range of motion testing revealed flexion to 28 degrees, extension to 8 degrees, right lateral flexion to 22 degrees, left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  There was pain throughout the range of motion.  Repeat testing was difficult to perform.  There was fatigability with repeat testing.  The examiner recommended an additional loss of 10 degrees of forward flexion due to painful motion and weakness on repeat testing.

A May 2010 VA examination shows the Veteran reported flare-ups and denied use of any ambulatory devices.  He reported symptoms of weight loss and weakness.  There were no bladder or bowel issues.  Range of motion testing revealed forward flexion to 35 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 10 degrees, left lateral rotation to 5 degrees, and right lateral ration to 25 degrees.  Repeat testing was deferred secondary to pain.  There was no muscle spasm on examination.  Sensory examination was abnormal on the left side.  The Veteran reported physician prescribed bed rest, by Dr. E.L., for episodes occurring two times a month lasting two days.  The examiner noted functional impairment as reduced motion at waist, reduced ambulatory and sitting endurance, and weakness. 

A January 2012 VA examination shows the Veteran denied flare-ups but reported continuous pain.  He reported fatigue, stiffness, and limited motion mainly due to pain.  He reported use of a back brace six hours a day while sitting.  He reported that he can sit two hours, stand two hours, walk 30 minutes, and lift nothing.  He reported use of a cane to walk for the past six months.  Range of motion testing revealed forward flexion to 0 degrees with pain at 5 degrees, extension to 10 degrees, and right and left lateral flexion and rotation to 20 degrees.  The Veteran was unable to perform repetitive motion testing.  Additional functional loss after repetitive motion was noted as less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, and interference with sitting, standing and or weight-bearing.  There was localized tenderness or pain to palpation for joints and or soft tissue.  Guarding and muscle spasm were present, but did not result in abnormal gait or spinal contour.  Muscle strength testing and sensory examination were normal on the right.  There was limitation of muscle strength, positive straight leg test, and moderate radiculopathy  on the left.  The examiner noted IVDS with no incapacitating episodes over the past 12 months.  The Veteran denied use of any assistive device.  Functional impact was noted as cannot do prolonged standing and walking. 

On a March 2013 VA outpatient examination by Dr. E.L, the Veteran reported use of a cane during flare-ups due to left leg weakness, heaviness, and stiffness.  He reported back stiffness with muscle spasm.  Range of motion testing revealed forward flexion to 35 degrees, extension to 5 degrees, right and left lateral flexion to 5 degrees, and right and left lateral rotation to 0 degrees.  The Veteran was unable to perform repetitive testing due to muscle spasm.  The examiner noted abnormal gait and abnormal spinal contour.  The examiner noted the Veteran had incapacitating episodes of less than one week over the past 12 months.  The functional impact was noted as a need to constantly change position.  It was noted the Veteran was mostly comfortable lying down.

On a May 2013 VA examination, Veteran reported six episodes of back pain and spasm during the past 12 months that he self-treated with four days of bed rest.  The Veteran stated that he has not sought medical attention and had not been prescribed bed rest by a physician for the episodes.  Physical examination revealed forward flexion to 40 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 15 degrees.  The Veteran was unable to perform repetitive motion testing.  Functional loss and additional limitation in range of motion were noted as less movement than normal, weakened movement, pain on movement, instability of station, and interference with sitting, standing and or weight-bearing.  Sensory examination and straight leg raising were normal on the right.  There was moderate radiculopathy on the left side.  There were no noted incapacitating episodes due to IVDS.  The Veteran reported constant use of a cane.  The examiner noted that the Veteran's current low back disability would result in functional limitations. 

In a February 2014 letter, the March 2013, Dr. E.L., identified as the Veteran's primary care provider since January 2004.  Dr. E.L. stated that the Veteran reported that the March 2013 examination was inconsistent with subsequent a VA examination.  Dr. E.L. examiner clarified there was no equipment or training to perform a precise range of motion examination.  Dr. E.L. noted the Veteran's decline due to the progression of the back disability over the past 10 years.  It was noted that the Veteran was able to perform office work with discomfort for several years, but that he is now only able to leave his home one to two hours at a time approximately two days per week.  Dr. E.L. stated support for the Veteran's effort to increase his disability rating due to unemployability.

In a March 2014 statement, the Veteran reported that he had increased physical limitations as he aged and that he was confined to his house. 

The Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent for the lumbar spine disability under the General Rating Formula.  Despite the range of motion findings of record, to include the forward flexion to 0 degrees as noted in the January 2012 VA examination, absent a diagnosis of ankylosis or findings of symptoms akin to fixation of a spinal segment, the Board concludes that the Veteran's service-connected lumbar spine disability is appropriately compensated as 40 percent disabling under Diagnostic Code 5242 for degenerative arthritis of the spine.  The Board reaches the same conclusion even when considering functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the 40 percent rating adequately compensates the Veteran for any pain, tenderness, weakness, and incoordination associated with his service-connected lumbar spine disability, and none of the findings have been shown to be so disabling as to, effectively, result in ankylosis or fixation of spinal segment, as required for the next higher rating.

Consideration has been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, while the Veteran has been diagnosed with degenerative disc disease and he states that he has required bed rest, there is no evidence of record indicating that the Veteran experiences incapacitating episodes which require medically prescribed bed rest.  Therefore, a rating based on incapacitating episodes is not warranted, and the Veteran is properly rated based on pain and limitation of motion.  38 C.F.R. § 4.71a (2014).

The Board has also considered whether a separate rating for neurological findings is warranted.  The Veteran has been awarded a separate 20 percent rating for left side sciatica syndrome and has not disagreed with that rating.  The Veteran has reported intermittent urinary issues, but those have been attributed to medications used to treat a nonservice-connected prostate enlargement.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for the lumbar spine disability reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

In the case at hand, the record shows that the manifestations of the lumbar spine disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the lumbar spine disability is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated range of motion.  In addition, the evidence does not show frequent hospitalizations or that the lumbar spine disability caused marked interference with employment or his prior employment.  There is no objective evidence revealing that his low back disability alone caused marked interference with employment, such as employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.  A February 2010 employer statement indicated that the Veteran's reason for not working was due to no available positions or assignments, not by reason of disability.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 40 percent for the lumbar spine disability, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for a lumbar spine disability is denied.


REMAND

With respect to the issue of entitlement to TDIU, the Veteran contends that his lumbar spine disability and related complications prevent him from being employed.  The Veteran is service-connected for a lumbar spine disability, rated 40 percent; left side sciatica syndrome, rated 20 percent; scar associated with a lumbar spine disability, rated 10 percent; a left wrist ganglion cyst, rated 0 percent; erectile dysfunction, rated 0 percent; and a mood disorder, rated 0 percent.  The combined service-connected disability rating is 60 percent.  The Board finds that the Veteran meets the criteria for a TDIU based on a combined rating when factoring all conditions attributable to common etiology of the lumbar spine.  The evidence of record shows that the Veteran has been unemployed since September 2009.  The Veteran reports an Associate's degree in computer programming.  However, there is an incomplete picture regarding the impact of the service-connected disabilities on employability, considering the reported day-to-day functioning and educational background.  The Board finds that a remand is warranted to ascertain the impact of all of service-connected disabilities on employability.

Therefore, the Board finds that a VA examination considering the effects of the Veteran's service-connected disabilities on employability should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the impact of the service-connected disabilities on his employability.  The examiner must review the claim file and must note that review in the examination report.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the service-connected disabilities, without consideration of non-service-connected disabilities, make the Veteran unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not make him unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing with the current service-connected disabilities, considering his current skills and educational background.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities. 

2.  Then, readjudicate the claim remaining on appeal.  If any claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


